Opening of the sitting
(The sitting was opened at 10.05 a.m.)
(SV) Mr President, it is an issue of protocol that I am addressing. Yesterday, when I was to talk about the report on trade defence instruments, I wanted to quote the Muscardini report from October, whereupon I discovered that an important bit of it was missing. As a result, I do not know how we are to proceed now. The report is from October 2006, but there is a serious error in the Swedish version, as the whole of the following text is missing from paragraph 11, and I wonder how we can remedy this. The following text is missing from the Swedish version: 'with a view to including non-compliance with global social and environmental agreements or international covenants as forms of dumping or subsidy'. If the whole aspect of the environment and social dumping is missing from the Swedish version, the Swedish people will get a false picture of what it is that Parliament wants.
Mr Schlyter, this comment is very important and it will be taken into account. It will be checked and the necessary action will be taken.